ORDER
PER CURIAM
Cathey Break, R.N., an Individual, d/b/a Naturally You Permanent Cosmetics, and Naturally You Permanent Cosmetics, Inc. (Appellants), appeal from the circuit court’s November 16, 2015 judgment deny*816ing Appellants’ Rule 74.06(b)(4)1 motion. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in denying Appellants’ Rule 74.06(b)(4) motion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R. Civ. P. 2015, unless otherwise indicated.